DETAILED ACTION
Status of Application
Preliminary amendments to the claims, filed 04/11/2020, are acknowledged and taken into consideration.  
Claims 1, 5-8, 10-12, 22, 24, 34, 36, 38, 50, 57, 59, 128, 134 are pending in this application.  Claims 1, 5-8, 10-12, 22, 24, 34, 36, 38, 50, 57, 59, 128, 134 are subject to a Restriction/Election Requirement.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement, filed 04/10/2020, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.

Restriction/Election
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I.	Claims 1, 5-8, 10-12, 22, 24, 34, 36, 38, 50, 57, 59 are drawn to a solid oral extended release dosage form comprising a core comprising at least one active agent and a shell encasing the core (A61K 9/16; A61K 9/20, A61K 31/00).

III.	Claim 134 is drawn to a method of adjusting an in vitro release profile of an active agent by using a dosage form having a core-shell structure (A61K 9/48; A61K 9/50). 
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).  Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  For the purpose of this analysis, the special technical feature of the claimed inventions is a solid oral extended release dosage form comprising a core comprising at least one active agent and a shell encasing the core.
In the instant case, the identified common feature cannot be considered “special” in light of the teachings of the prior art.  Specifically, the concept of solid dosage forms comprising a core comprising an active agent and a shell encasing the core as well as adjustment of drug release profiles, i.e., in vivo and/or in vitro, for providing an effective treatment of medical conditions, e.g., pain, is disclosed in US 2016/0243107 (cited in IDS), US 2014/0193490 (cited in IDS), US 8,945,619, US 10,238,608, US 9,114,071, US 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143), and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR § 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR § 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if a subsequent Action finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103(a) of the other invention.

Rejoinder
The examiner has required restriction between product/apparatus and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined.  MPEP § 821.04.  Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims.  Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  MPEP § 804.01. 

Correction of Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR § 1.48(b) and by the fee required under 37 CFR § 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615